1    Sarah G. Hartman (Cal. Bar No. 281751)
     shartman@brownrudnick.com
2    Alfred R. Fabricant (pro hac vice)
     afabricant@brownrudnick.com
3    Peter Lambrianakos (pro hac vice)
     plambrianakos@brownrudnick.com
     Vincent J. Rubino, III (pro hac vice)
4    vrubino@brownrudnick.com
     Brown Rudnick LLP
5    7 Times Square
     New York, NY 10036
6    Telephone:     (212) 209-4800
     Facsimile:     (212) 209-4801
7
     Arjun Sivakumar (Cal. Bar No. 297787)
8    asivakumar@brownrudnick.com
     Brown Rudnick LLP
9    2211 Michelson Drive, Seventh Floor
     Irvine, California 92612
10   Telephone: (949) 752-7100
     Facsimile: (949) 252-1514
11
     Attorneys for Defendant
12
     AGIS SOFTWARE DEVELOPMENT LLC
13
                               UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
15
                                                    Case No. 18-cv-06185-HSG
16
     ZTE (USA) INC.,                                JOINT STIPULATION AND [PROPOSED]
17
                                                    ORDER TO AMEND SCHEDULING ORDER
                                Plaintiff,          (DKT. 25)
18
           v.
19
     AGIS SOFTWARE DEVELOPMENT LLC, et
20
     al.
21
                                Defendants.
22

23

24

25

26

27                                              1
                        JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER,
                                                                     CASE NO. 18-cv-06185-HSG
1     JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER

2           Pursuant to Federal Rule of Civil Procedure 16(b), Civil Local Rules 6-2 and 7-12, and the

3    Court’s Scheduling Order (Dkt. 25), Defendant AGIS Software Development LLC (“AGIS

4    Software”) and Plaintiff ZTE (USA) Inc. (“ZTE”) (collectively, “the Parties”), hereby stipulate and

5    agree as follows:

6           WHEREAS, on October 9, 2018, ZTE filed its initial Complaint seeking a judicial

7    declaration of non-infringement, invalidity, and/or unenforceability as to the patents-in-suit against

8    AGIS Software, AGIS Holdings, Inc. (“AGIS Holdings”), and Advanced Ground Information

9    Systems, Inc. (“AGIS, Inc.”) (Dkt. 1);

10          WHEREAS, on December 31, 2018, ZTE filed a First Amended Complaint (“FAC”)

11   removing AGIS Holdings and AGIS, Inc. as named defendants, but continuing to assert claims

12   against AGIS Software (Dkt. 18);

13          WHEREAS, on January 17, 2019, the Court signed and entered the Scheduling Order (Dkt.

14   25), which set the following dates:
                             Event                                              Date
15
                  Amendment of Complaint                                   March 15, 2019
16       Defendant’s Disclosure of Asserted Claims                         April 15, 2019
                and Infringement Contentions
17                 Defendant’s Production                                  April 15, 2019
       Deadline for the Parties to Submit a Proposed                       April 22, 2019
18                     Protective Order
19     Deadlines for the Parties to Submit a Proposed                      April 22, 2019
                           ESI Order
20     Deadlines for the Parties to Submit a Proposed                      April 22, 2019
                       Discovery Order
21            Plaintiff’s Invalidity Contentions                           April 29, 2019
                    Plaintiff’s Production                                 April 29, 2019
22
              Exchange Proposed Claim Terms                                May 13, 2019
23       Exchange Preliminary Claim Constructions                           June 3, 2019
                   and Extrinsic Evidence
24                  Damages Contentions                                     June 10, 2019
          Joint Claim Construction and Prehearing                           June 12, 2019
25
                           Statement
26      Exchange Expert Declarations in Support of                          June 12, 2019
                 Claim Construction, if Any
27           Responsive Damages Contentions                                  July 8, 2019
          Complete Claim Construction Discovery                             July 15, 2019
28
                                                       2
                          JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER,
                                                                       CASE NO. 18-cv-06185-HSG
         Submit Opening Claim Construction Brief                        July 30, 2019
1
        Submit Responsive Claim Construction Brief                     August 13, 2019
2         Submit Reply Claim Construction Brief                        August 20, 2019
               Claim Construction Hearing                        September 11, 2019; 1:00 p.m.
3
            WHEREAS, after the Court entered the Scheduling Order, on February 5, 2019, ZTE filed a
4
     Second Amended Complaint (“SAC”), removing ZTE’s claims of invalidity of the patents-in-suit;
5
            WHEREAS, on February 19, 2019, AGIS Software filed a Motion to Dismiss the SAC
6
     (“MTD”), with a hearing scheduled for May 9, 2019 (Dkt. 41);
7
            WHEREAS, on March 15, 2019, AGIS Software filed a Motion for Sanctions against ZTE,
8
     with a hearing scheduled for June 6, 2019 (Dkt. 48);
9
            WHEREAS, on April 4, 2019, in order to allow sufficient time for the Parties to complete
10
     mediation, the Court granted the Parties’ request to extend the ADR deadline from April 17, 2019 to
11
     June 21, 2019 (Dkt. 56);
12
            WHEREAS, on April 9, 2019, in accordance with the Court’s April 2, 2019 Order, ZTE
13
     resubmitted its opposition brief to the MTD (Dkt. 59);
14
            WHEREAS, also on April 9, 2019, the Parties confirmed with JAMS that they will engage
15
     in mediation on June 4, 2019 with Hon. James Ware (Ret.) as Mediator;
16
            WHEREAS, AGIS Software’s reply brief in response to ZTE’s resubmitted opposition to
17
     the MTD is due to be filed on April 16, 2019;
18
            WHEREAS, considering the status of the case, the pendency of the motions (including a
19
     dispositive motion) and the upcoming mediation, the Parties have agreed that good cause exists for a
20
     3 week extension of all upcoming deadlines set forth in the Scheduling Order, as such extension will
21
     permit more efficient case management, serve the interests in judicial economy, and ensure the most
22
     efficient use of the Court’s and the Parties’ resources;
23
            WHEREAS, the Parties have not previously requested an extension of these deadlines, and
24
     the Parties do not believe the requested 3-week extension of the currently-scheduled deadlines will
25
     have a material impact on the schedule for the case;
26
     ///
27
     ///
28
                                                       3
                          JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER,
                                                                       CASE NO. 18-cv-06185-HSG
1           IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and Defendant,

2    through their respective undersigned counsel, that the upcoming deadlines set forth in the Scheduling

3    Order (Dkt. 25) be continued by 3 weeks, as follows:

4
                      Event                       Previous Dates                 Amended Dates
5
           Defendant’s Disclosure of              April 15, 2019                  May 6, 2019
6             Asserted Claims and
           Infringement Contentions
7           Defendant’s Production                April 15, 2019                  May 6, 2019
           Deadline for the Parties to            April 22, 2019                  May 13, 2019
8        Submit a Proposed Protective
9                     Order
          Deadlines for the Parties to            April 22, 2019                  May 13, 2019
10       Submit a Proposed ESI Order
          Deadlines for the Parties to            April 22, 2019                  May 13, 2019
11       Submit a Proposed Discovery
                      Order
12
       Plaintiff’s Invalidity Contentions         April 29, 2019                  May 20, 2019
13           Plaintiff’s Production               April 29, 2019                  May 20, 2019
       Exchange Proposed Claim Terms              May 13, 2019                     June 3, 2019
14       Exchange Preliminary Claim                June 3, 2019                   June 24, 2019
          Constructions and Extrinsic
15                  Evidence
16           Damages Contentions                  June 10, 2019                    July 1, 2019
         Joint Claim Construction and             June 12, 2019                    July 3, 2019
17           Prehearing Statement
       Exchange Expert Declarations in            June 12, 2019                    July 3, 2019
18      Support of Claim Construction,
                      if Any
19
             Responsive Damages                    July 8, 2019                   July 29, 2019
20                 Contentions
         Complete Claim Construction               July 15, 2019                 August 5, 2019
21                  Discovery
            Submit Opening Claim                   July 30, 2019                 August 20, 2019
22             Construction Brief
23         Submit Responsive Claim               August 13, 2019                September 3, 2019
               Construction Brief
24            Submit Reply Claim                 August 20, 2019               September 10, 2019
               Construction Brief
25        Claim Construction Hearing         September 11, 2019; 1:00       October 2, 2019; 1:00 p.m.
                                                      p.m.
26
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
27
28
                                                     4
                         JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER,
                                                                      CASE NO. 18-cv-06185-HSG
1
     Date: April 12, 2019                  By:/s/Alfred R. Fabricant
2                                          Alfred R. Fabricant
3                                          NY Bar No. 2219392
                                           Email: afabricant@brownrudnick.com
4                                          Peter Lambrianakos
                                           NY Bar No. 2894392
5                                          Email: plambrianakos@brownrudnick.com
                                           Vincent J. Rubino, III
6                                          NY Bar No. 4557435
7                                          Email: vrubino@brownrudnick.com
                                           Sarah G. Hartman
8                                          CA Bar No. 281751
                                           Email: shartman@brownrudnick.com
9                                          BROWN RUDNICK LLP
                                           7 Times Square
10
                                           New York, NY 10036
11                                         Telephone: 212-209-4800
                                           Facsimile: 212-209-4801
12
                                           Arjun Sivakumar
13                                         CA Bar No. 297787
                                           BROWN RUDNICK LLP
14
                                           2211 Michelson Drive, Seventh Floor
15                                         Irvine, CA 92612

16                                         Attorneys for Defendant
                                           AGIS Software Development LLC
17

18   Dated: April 12, 2019                   FINNEGAN, HENDERSON, FARABOW,
                                              GARRETT & DUNNER, LLP
19

20                                           By:/s/Lionel M. Lavenue
                                                Lionel M. Lavenue
21                                              Attorneys for Plaintiff
                                                ZTE (USA) Inc.
22

23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                5
                        JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER,
                                                                     CASE NO. 18-cv-06185-HSG
1

2
                                              ATTESTATION
3

4           Counsel for Defendant hereby attests by her signature below that concurrence in the filing of

5    this document was obtained from counsel for Plaintiff.

6

7    Dated: April 12, 2019                       BROWN RUDNICK, LLP
8

9
                                                 By:/s/Sarah G. Hartman
10                                                  Sarah G. Hartman
                                                    Attorneys for Defendant
11                                                  AGIS Software Development LLC
12

13

14

15   PURSUANT TO STIPULATION, IT IS SO ORDERED,
16

17

18   DATED: ______________________
               4/15/2019                                 ________________________________
                                                         The Honorable Haywood S. Gilliam Jr.
19                                                       U.S. District Court Judge
20                                                       Northern District of California

21

22

23

24

25

26

27
28
                                                     6
                         JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER,
                                                                      CASE NO. 18-cv-06185-HSG
